IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,809-01


                       EX PARTE CYNTHIA ANN HUDSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 2009F00005 IN THE 5TH DISTRICT COURT
                                FROM CASS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Sixth Court of Appeals affirmed her conviction. Hudson

v. State, No. 415 S.W.3d 891, 897 (Tex. App.—Texarkana 2013), aff’d, 449 S.W.3d 495 (Tex. Crim.

App. 2014).

        Applicant contends that trial counsel rendered ineffective assistance. On February 8, 2017,

we denied this application, based on the trial court’s findings, without a hearing. Subsequently,

Applicant filed a request to reconsider, on our own motion, our ruling and alerting the Court that a
                                                                                                     2

habeas hearing was conducted by the trial court on September 1, 2016. Therefore, we reconsider the

original disposition, and deny this application, based on the trial court’s findings, after a hearing.

All other suggestions for reconsideration on the Court’s own initiative in Applicant’s motion are

denied.



Filed: March 1, 2017
Do not publish